J-S44010-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 PARIS LIONEL JAMES                        :
                                           :
                    Appellant              :   No. 1477 WDA 2018

          Appeal from the PCRA Order Entered September 17, 2018
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0000101-1996,
            CP-02-CR-0000416-1996, CP-02-CR-0000555-1996,
            CP-02-CR-0000805-1996, CP-02-CR-0006143-1996,
            CP-02-CR-0010523-1995, CP-02-CR-0017500-1995


BEFORE: SHOGAN, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY SHOGAN, J.:                       FILED NOVEMBER 14, 2019

      Appellant, Paris Lionel James, appeals pro se from the order denying his

fourth petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541-9546. We quash the appeal.

      A prior panel of this Court, addressing the appeal of the PCRA court’s

denial of Appellant’s then third PCRA petition, summarized the procedural and

factual history of this case as follows:

            On September 6, 1996, [Appellant] pleaded guilty to
            first degree murder, second degree murder, and
            numerous related offenses in connection with a crime
            spree that [Appellant] and accomplices conducted in
            Pittsburgh during November 1995. During that time,
            [Appellant] robbed and abducted two jitney drivers.
            Both men were forced into the trunks of their cars
            during their separate abductions. One man died from
            positional asphyxiation while the second was shot
J-S44010-19


           dead at a remote location. [Appellant’s] crimes also
           included the armed robberies of gas stations, one of
           which was committed while [Appellant] was holding
           one of the jitney drivers in the trunk of his car.

           Judgment of sentence was imposed immediately
           following the entry of the guilty pleas. The trial court
           sentenced [Appellant] to serve two consecutive terms
           of life imprisonment as well as additional consecutive
           prison terms. This Court affirmed the judgment of
           sentence on September 8, 1998, and the Supreme
           Court denied [allowance of] appeal on January 12,
           1999. Commonwealth v. James, 726 A.2d 1079
           (Pa. Super. 1998) (unpublished memorandum),
           appeal denied, 734 A.2d 861 (Pa. 1999).

           On January 6, 2000, [Appellant] filed his first PCRA
           petition. Counsel was appointed, who filed a “no-
           merit” letter and was permitted to withdraw. The
           petition was dismissed on October 11, 2000, and the
           decision was affirmed on appeal. Commonwealth v.
           James, 792 A.2d 614 (Pa. Super. 2001) (unpublished
           memorandum), appeal denied, 798 A.2d 1288 (Pa.
           2002).

           On April 21, 2005, [Appellant] filed [his second PCRA
           petition]. This petition was dismissed as untimely
           filed and [Appellant filed an appeal]. Upon review, we
           [agreed] with the PCRA court that the petition [was]
           untimely and no statutory exception [applied].

     Commonwealth v. James, [905 A.2d 1044,] No. 1435 WDA
     2005, unpublished memorandum at 1-2 (Pa. Super. filed June 21,
     2006) (footnote and some capitalization omitted), appeal denied,
     909 A.2d 303 (2006).

            On June 8, 2017, [Appellant] filed [his third PCRA petition].
     On August 10, [2017], the PCRA court filed a notice of intent to
     dismiss the petition pursuant to Pa.R.Crim.P. 907. [Appellant]
     filed a timely response to the notice. By order entered on October
     2, 2017, the PCRA court dismissed the petition. [A] timely appeal
     followed [on October 27, 2017].




                                    -2-
J-S44010-19


Commonwealth v. James, 195 A.3d 1022, 1678 WDA 2017, unpublished

memorandum at 1-3 (Pa. Super. filed August 23, 2018) (internal citation

omitted). This Court affirmed the PCRA court’s order dismissing Appellant’s

third PCRA petition on August 23, 2018. Id. Appellant filed a petition for

allowance of appeal with the Pennsylvania Supreme Court on September 20,

2018, which was denied on April 10, 2019. Commonwealth v. James, 206

A.3d 492, 409 WAL 2018 (Pa. filed April 10, 2019).

       While Appellant’s third PCRA petition was pending on appeal, Appellant

filed the instant petition, his fourth, on July 12, 2018.1 The PCRA court issued

notice of its intent to dismiss pursuant to Pa.R.Crim.P. 907, and the petition

was dismissed on September 17, 2018.2 Appellant filed his notice of appeal

on October 12, 2018.3 The trial court directed Appellant to file a Pa.R.A.P.

1925(b) statement, however, no Pa.R.A.P. 1925(b) statement appears in the

record.

       Before we may reach the merits of the instant appeal, we are compelled

to address the issue of whether this appeal must be quashed pursuant to Rule


____________________________________________


1On this fourth PCRA petition, Appellant listed seven docket numbers: CP-
02-CR-0010523-1995; CP-02-CR-0017500-1995; CP-02-CR-0000101-1996;
CP-02-CR-0000416-1996; CP-02-CR-0000555-1996; CP-02-CR-0006143-
1996; and CP-02-CR-0000805-1996.

2The order denying Appellant’s fourth PCRA petition included all seven docket
numbers. Order, 9/17/18, at 1.

3While Appellant filed a notice of appeal at only CP-02-CR-0010523-1995, the
notice of appeal included all seven docket numbers.

                                           -3-
J-S44010-19


of Appellate Procedure 341(a) and Commonwealth v. Walker, 185 A.3d 969

(Pa. 2018). Rule 341(a) provides in relevant part that “an appeal may be

taken as of right from any final order of a government unit or trial court.”

Pa.R.A.P. 341(a). In 2013, the note to Rule 341 was amended to provide the

following clarification regarding compliance with Rule 341(a):

      Where ... one or more orders resolve[] issues arising on more than
      one docket or relating to more than one judgment, separate
      notices of appeal must be filed. Commonwealth v. C.M.K., 932
      A.2d 111, 113 & n.3 (Pa. Super. 2007) (quashing appeal taken by
      single notice of appeal from order on remand for consideration
      under Pa.R.Crim.P. 607 of two persons’ judgments of sentence).

Pa.R.A.P. 341, note.

      In Walker, the Commonwealth filed a single notice of appeal from an

order that disposed of four motions to suppress filed by four separate

defendants at four docket numbers. Walker, 185 A.3d at 971. Our Supreme

Court noted that Pennsylvania appellate courts had historically declined to

quash a single notice of appeal filed to challenge multiple appealable orders,

but concluded that the 2013 amendment to the note to Rule 341 established

“a bright-line mandatory instruction to petitioners to file separate notices of

appeal.”   Id. at 974-977. Thus, the Court held that “when a single order

resolves issues arising on more than one lower court docket, separate notices

of appeal must be filed.” Id. at 977. The Court stated that the failure to

comply with this rule requires quashal of the appeal. Id. at 977.

      [T]he Court tempered its holding by making it prospective only,
      recognizing that “[t]he amendment to the Official Note to Rule 341
      was contrary to decades of case law from this Court and the

                                     -4-
J-S44010-19


        intermediate appellate courts that, while disapproving of the
        practice of failing to file multiple appeals, seldom quashed appeals
        as a result.” Accordingly, the Walker Court directed that “in
        future cases Rule 341 will, in accordance with its Official Note,
        require that when a single order resolves issues arising on more
        than one lower court docket, separate notices of appeal must be
        filed. The failure to do so will result in quashal of the appeal.”

Commonwealth v. Williams, 206 A.3d 573, 575-576 (Pa. Super. 2019)

(emphasis in original) (internal citations omitted).

        The Walker opinion was filed on June 1, 2018. Here, Appellant’s pro

se notice of appeal listing seven docket numbers was filed on October 12,

2018.     Thus, Walker applies to the matter sub judice.        Consequently, in

accordance with Rule 341 and Walker, we are compelled to quash this appeal.

See Williams, 206 A.3d at 576 (quashing the appeal based on non-

compliance with Rule 341 and Walker); see also Commonwealth v.

Creese, ___ A.3d ___, ___, 2019 PA Super 241, *2 (Pa. Super. filed Aug. 14,

2019) (“We read our Supreme Court’s decision in Walker as instructing that

we may not accept a notice of appeal listing multiple docket numbers, even if

those notices are included in the records of each case. Instead, a notice of

appeal may contain only one docket number.”) (footnote omitted).

        Appeal quashed. 4

____________________________________________


4 We also note that the PCRA court lacked jurisdiction to consider the merits
of Appellant’s instant petition. Appellant filed the instant appeal, his fourth,
while his third PCRA petition was pending on appeal. Accordingly, the PCRA
court lacked jurisdiction to consider the merits of Appellant’s fourth PCRA
petition. See Commonwealth v. Beatty, 207 A.3d 957, 961 (Pa. Super.



                                           -5-
J-S44010-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/2019




____________________________________________


2019) (citing Commonwealth v. Lark, 746 A.2d 585, 588 (Pa. 2000))
(“Pennsylvania law makes clear the trial court has no jurisdiction to consider
a subsequent PCRA petition while an appeal from the denial of the petitioner’s
prior PCRA petition in the same case is still pending on appeal.”) Thus,
because the PCRA court lacked jurisdiction to consider Appellant’s fourth PCRA
petition, it did not err in dismissing the petition.

       We observe that the PCRA court dismissed Appellant’s instant PCRA
petition on the basis of its untimeliness and Appellant’s failure to establish an
exception to the PCRA time-bar. PCRA Court Opinion, 12/13/18, at 1. Had
this appeal not been quashed, we would have affirmed the denial of relief on
Appellant’s current petition, albeit on the basis of the PCRA court’s lack of
jurisdiction due to the prior PCRA petition pending on appeal.               See
Commonwealth v. Reese, 31 A.3d 708, 727 (Pa. Super. 2011) (en banc)
(stating appellate court may affirm on any basis as long as ultimate decision
is correct).

                                           -6-